DETAILED ACTION
	The following is an examiner’s amendment in response to Applicant’s amendment filed July 26, 2022 and an interview held with Mr. James Bender on August 3, 2022.  Applicant’s July 26th amendment amended claims 1, 8, 13, 14, 15 and canceled claims 4, 10, 12, 17, 18.  Currently Claims 1, 2, 5-9, 11, 13-16, 19 and 20 are pending and allowed herein.  Claims 1, 8 and 15 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The objection to the Title in the previous office action is withdrawn in response to Applicant's amendments to the Title.
	The 35 U.S.C. 103(a) rejections 1, 2, 4-9, 11-16 and 18-20 in the previous office action are withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant’s arguments, see Page 10, filed July 26, 2022, with respect to Clark et al., Gidney, and Gupta have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejections have been withdrawn. 




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with August 3, 2022 with Mr. James Bender.

Amendments to the Claims:
8.         (Currently Amended)           A system for assessing risk, comprising a risk assessment engine configured to use one or more computer processors to:
            train a machine learning (ML) model to perform natural language processing to classify one or more portions of contractual documents as standard or non-standard contractual clauses, using training data;
map, by the one or more computer processors, one or more sentences in a first contractual document to one or more risk categories associated with a type of risk posed by the first contractual document, the one or more risk categories relating to a risk to a party to the first contractual document;
            identify, by the one or more computer processors, risk-associated language of the one or more sentences based on the one or more risk categories, comprising:
            identifying a non-standard contractual clause in the first contractual document using the trained ML model, based on determining that the non-standard contractual clause comprises language that is not standard for a contractual document;
            map, by the one or more computer processors, the risk-associated language of the one or more sentences to one or more risk criterion of a risk criterion document; 
            generate, by the one or more computer processors, a first risk assessment based on the one or more risk criterion of the risk criterion document; 
determine, by the one or more computer processors, that the first risk assessment is indeterminate of risk; 
combine, by the one or more computer processors, data from at least one of i) language in the first contractual document excluding the one or more sentences, and ii) storage elements comprising information not included in the first contractual document; 
generate, by the one or more computer processors, a second risk assessment based on the data; and
deliver, by the one or more computer processors, the second risk assessment for presentation to a user using a user interface.




ALLOWANCE
	The following is an allowance in response to Applicant’s amendment filed July 26, 2022 and an interview held with Mr. James Bender on August 3, 2022.  Currently Claims 1, 2, 5-9, 11, 13-16, 19 and 20 are pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Clark et al., Gidney, Gupta and Coquard, U.S. Patent Publication No. 20200327172 fail to teach or suggest either singularly or in combination a system and method comprising: training a machine learning (ML) model to perform natural language processing to classify one or more portions of contractual documents as standard or non-standard contractual clauses, using training data; mapping, via a risk assessment engine using one or more computer processors, one or more sentences in a first contractual document to one or more risk categories associated with a type of risk posed by the first contractual document, the one or more risk categories relating to a risk to a party to the first contractual document; identifying, via a classification engine using at least one of the one or more computer processors, risk-associated language of the one or more sentences based on the one or more risk categories, comprising: identifying a non-standard contractual clause in the first contractual document using the trained ML model, based on determining that the non- standard contractual clause comprises language that is not standard for a contractual document; and removing standard language of the one or more sentences based on the one or more risk categories; mapping, via the risk assessment engine using the one or more computer processors, the risk-associated language of the one or more sentences to one or more risk criterion of a risk criterion document: generating, via the risk assessment engine using the one or more computer processors, a first risk assessment based on the one or more risk criterion of the risk criterion document; and delivering the first risk assessment for presentation to a user using a user interface.as recited in independent Claims 1 and 15.

The closest prior art Clark et al., Gidney, Gupta and Coquard, U.S. Patent Publication No. 20200327172 fail to teach or suggest either singularly or in combination a system for assessing risk, comprising a risk assessment engine configured to use one or more computer processors to: train a machine learning (ML) model to perform natural language processing to classify one or more portions of contractual documents as standard or non-standard contractual clauses, using training data; map, by the one or more computer processors, one or more sentences in a first contractual document to one or more risk categories associated with a type of risk posed by the first contractual document, the one or more risk categories relating to a risk to a party to the first contractual document; identify, by the one or more computer processors, risk-associated language of the one or more sentences based on the one or more risk categories, comprising:  identifying a non-standard contractual clause in the first contractual document using the trained ML model, based on determining that the non-standard contractual clause comprises language that is not standard for a contractual document; map, by the one or more computer processors, the risk-associated language of the one or more sentences to one or more risk criterion of a risk criterion document; generate, by the one or more computer processors, a first risk assessment based on the one or more risk criterion of the risk criterion document; determine, by the one or more computer processors, that the first risk assessment is indeterminate of risk; combine, by the one or more computer processors, data from at least one of i) language in the first contractual document excluding the one or more sentences, and ii) storage elements comprising information not included in the first contractual document; generate, by the one or more computer processors, a second risk assessment based on the data; and deliver, by the one or more computer processors, the second risk assessment for presentation to a user using a user interface as recited in independent Claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Falso, U.S. Patent No. 20030125965 discloses a system and method for managing contractual risk including identifying contract variations, including flagging non-standard contract language, for review.
Clark, U.S. Patent Publication No. 20150106385 discloses a contract analysis system and method comprising identifying unusual/non-standard limitations in contract clauses.
Gidney, U.S. Patent Publication No. 20170017641/U.S. Patent No. 10185712 discloses a contract analysis system and method comprising standard contract clause detection using NLP in order to avoid/detect the risk of overlooking unusual contractual terminologies.
Rajkumar, U.S. Patent Publication No. 20080306784, discloses a system and method for analyzing clauses of business documents including contract terms/phrases.
Coquard, U.S. Patent Publication No. 20200327172, discloses a contract document analysis system and method utilizing natural language processing including replacing existing contract parameters, having risk associated risk assessment data, that are different from another contract/contract template.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623